

114 S1104 RS: To extend the deadline for commencement of construction of a hydroelectric project involving the Gibson Dam.
U.S. Senate
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 213114th CONGRESS1st SessionS. 1104[Report No. 114–133]IN THE SENATE OF THE UNITED STATESApril 27, 2015Mr. Daines (for himself, Mr. Tester, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 9, 2015Reported by Ms. Murkowski, without amendmentA BILLTo extend the deadline for commencement of construction of a hydroelectric project involving the
			 Gibson Dam.
	
		1.Extension of time for Federal Energy Regulatory Commission project involving Gibson Dam
 (a)In generalNotwithstanding the requirements of section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 12478–003, the Federal Energy Regulatory Commission (referred to in this section as the Commission) may, at the request of the licensee for the project, and after reasonable notice and in accordance with the procedures of the Commission under that section, extend the time period during which the licensee is required to commence construction of the project for a 6-year period that begins on the date described in subsection (b).
 (b)Date describedThe date described in this subsection is the date of the expiration of the extension of the period required for commencement of construction for the project described in subsection (a) that was issued by the Commission prior to the date of enactment of this Act under section 13 of the Federal Power Act (16 U.S.C. 806).September 9, 2015Reported without amendment